Case: 17-13282    Date Filed: 05/24/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13282
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:16-cr-00239-MHH-TMP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RODRIGUS LEE PEARSON,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (May 24, 2018)

Before WILLIAM PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Gregory J. Reid, appointed counsel for Pearson in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 17-13282    Date Filed: 05/24/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pearson’s convictions and sentences are AFFIRMED.




                                         2